                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA

 EFREN DANIELLE BULLARD,                          Case No. 1:17-cv-00328-LJO-JDP

                   Plaintiff,                     ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
         v.                                       INMATE EFREN DANIELLE BULLARD,
                                                  CDCR # K-06415
 BENSON, et al.,
                                                  DATE: January 18, 2019
                   Defendants.                    TIME: 8:30 a.m.
                                                  LOCATION: California State Prison,
                                                  Corcoran

       Inmate Efren Danielle Bullard, CDCR # K-06415, a necessary and material witness on
his own behalf in proceedings in a settlement conference on January 18, 2019, is confined at Kern
Valley State Prison (KVSP), in the custody of the Warden. In order to secure this inmate’s
attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate at California State Prison, Corcoran, 4001 King Avenue,
Corcoran, CA 93212, on January 18, 2019, at 8:30 a.m.

                                ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of court
proceedings or as ordered by the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, KVSP, P. O. Box 3130, Delano, CA 93216:

        WE COMMAND you to produce the inmate named above, along with any necessary legal
property, to testify before the United States District Court at the time and place above, and from
day to day until completion of the proceedings, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


Dated:        January 3, 2019
                                                  UNITED STATES MAGISTRATE JUDGE
